DETAILED ACTION
This action is responsive to communications: Amendment filed on 10/6/2021. 
Claims 1 – 2, 4, 6, 8, 10 – 11, 13, and 15 – 20 are pending in the case. Claims 1 and 20 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4, 6, 8, 10 – 11, 13, and 15 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 20200177702 A1) as applied to claim 1 above, and further in view of Morel et al. (US 20150006672 A1).
Regarding claims 1 and 20, Young et al. teach a processor programmed to create a new profile for a user, receive user input to enter information into the new profile, and partially complete the new profile based on the entered information, (paragraph block(s) 0046), 
Young et al. do not explicitly teach retrieve, from a retrieval destination linked with a service, personal information on the user who uses the service in which a previous profile of the user is registered, create, in accordance with the retrieved personal information, profile information to be included in the new profile for the user and determine that a blank entry item is present in a portion of the new profile, and automatically improve the blank entry item with the created profile information
Morel et al. teach retrieve, from a retrieval destination linked with a service, personal information on the user who uses the service in which a previous profile of the user is registered, create, in accordance with the retrieved personal information, profile information to be included in the new profile for the user and determine that a blank entry item is present in a portion of the new profile, and automatically improve the blank entry item with the created profile information (paragraph block(s) 0075 – 0077; Figs 5A and 5B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Morel et al. with the teachings of Young et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (user profile creation systems are known to fill-in blank or missing information), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 2, Young et al. do not explicitly teach wherein the processor is programmed to, if the profile includes a supplementable entry item, improve the supplementable entry item with the created profile information
Morel et al. teach wherein the processor is programmed to, if the profile includes a supplementable entry item, improve the supplementable entry item with the created profile information (paragraph block(s) 0075 – 0077; Figs 5A and 5B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Morel et al. with the teachings of Young et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (user profile creation systems are known to fill-in blank or missing information), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 4, Young et al. teach wherein the processor is programmed to, if the profile includes an entry item where the entered profile information is insufficient, improve the entry item by attaching the created profile information to the entered profile information (paragraph block(s) 0043).

Regarding claim 6, Young et al. teach wherein the processor is programmed to, if the profile includes an entry item where the entered profile information is different from the created profile information, improve the entry item by substituting the created profile information for the entered profile information (paragraph block(s) 0035 and 0043).

Regarding claim 8, Young et al. teach wherein the processor is programmed to, if the profile includes an entry item where the entered profile information is different from the created profile information, improve the entry item by substituting the created profile information for the entered profile information (paragraph block(s) 0035 and 0043).

Regarding claim 10, Young et al. teach wherein the processor is programmed to receive a designation of the retrieval destination linked with the service and programmed to retrieve the activity information from the retrieval destination (paragraph block(s) 0006, 0034, and 0035).

Regarding claim 11, Young et al. teach wherein the processor is programmed to receive a designation of the retrieval destination linked with the service and retrieve the activity information from the retrieval destination (paragraph block(s) 0006, 0034, and 0035).

Regarding claim 13, Young et al. teach wherein the processor is programmed to receive a designation of the retrieval destination linked with the service and retrieve the activity information from the retrieval destination (paragraph block(s) 0006, 0034, and 0035).

Regarding claim 15, Young et al. teach wherein the processor is programmed to receive a designation of the retrieval destination linked with the service and retrieve the activity information from the retrieval destination (paragraph block(s) 0006, 0034, and 0035).

Regarding claim 16, Young et al. teach wherein the processor is programmed to display the created profile information to only a user who corresponds to the profile information (paragraph block(s) 0030 – 0032).

Regarding claim 17, Young et al. teach wherein the processor is programmed to display the created profile information together with information indicating that the created profile information is a piece of created information (paragraph block(s) 0031 and 0032).

Regarding claim 18, Young et al. teach wherein the processor is programmed to receive an indication of an approval for contents of the displayed profile information and disclose the profile information to another user viewing the profile information if the indication of the approval has been received (paragraph block(s) 0034 and 0035).

Regarding claim 19, Young et al. teach wherein the processor is programmed to receive an indication of an approval for contents of the displayed profile information and disclose the profile information to another user viewing the profile information if the indication of the approval has been received (paragraph block(s) 0034 and 0035).
Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that paragraph 29 of Morel does not teach "determine that a blank entry item is present in a portion the new profile, and improve the blank entry item with the created profile information" as recited in claim 1.
While paragraph 29 of Morel may not teach the limitation in question, paragraphs 75 – 77 certainly do teach it. Specifically, paragraph 77 of Morel teach that FIG. 5B depicts an example interface 504 of a user interface that allows a user to view his/her profile and select a social network from which to import user profile data. Interface 504 also indicates that one or more fields are not filled in.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DMITRY SUHOL can be reached on (571)272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN HILLERY/Primary Examiner, Art Unit 3715